274



       OFFICE   OF THE   AmORNEY     GENERAL   OF TEXAS

                            AUSTIN




HonorableRalph Flliott
&$&.nel District .btt~meg
uraymon county
sherman, Texee
Deer Slrt



     30 have your request for
queetlonr
           the County Clsr
       .,$ii                                 unty required
     to file end rsoord io                   atea of immfoe
                                           .DenlsonL&m and
                                            of the Federal
                                           endsr oi peyxiont
                                            r recording  Baa
                                              riaa  or 8aiQ




     ?mber  such notloes abatraota or statercants in
     the order in whioh they am ttled, and If th&
     are required to be reoorded, ha ehsll.reoord them
     in e well bound book to be etyled,*Faderar% LLen
     Record,* and 5.~3
                     either 0898 he ah811 index thsa
     alphabstlosllyu.Mkr the flenmaof the peoooltll
     named thareln or affcotod thereby, euch lnder to
     be kept in a well bound book rtgled, *Iedsz %e
     Fedwal Liens,‘ anil for ths p~srPOlwime0 Of WeSO
     HonorableRalph Elliott, page 2


               services be shall not oharge a fee, but ehall be
               oomp%nsstedby the oounty, as provided for in Ar-
               tiole 3931. His failure to file, reoord or In-
               dex properly any suoh notice, abmtraot or stata-
               mant an herein required, or to ba oompensated
               therefor, shall not effect the Palldlty or lsgal-
               ity of any suoh lien or claim, or release or dla-
               oharge thereof."
           This article requires the oountiyolerk or eaob oounty to
    file, or file end record, without oharglng a fee for euoh servloes,
    any Inetrumentrof the oharacter onumsratad below in favor of the
    United States of Amerioe or any department or bureau thereoir
                1. Notloe of any lien or 01aIm.
                2. Abatraot    of an7 lien or olalm.
                3. Statement    0r   any lien or olaim.
                4. Release of an7 lletnor olaIm.
                5. giaaharge of any 1Ien or alaIm.
           IS the Instrumentsprenented for filing, or for filing an6
    recording are of the oharaoter mentioned above, and are In favor
    Of th* United Stateo or any department or bureau thereof, a rounty
    alark Is required by the provisionsof auoh article to file, or
    file snd reoord, suoh lnetrumentawithout oherglng a fee therefor.
    On the other hand, If the instrumentpresented for fIlIngI or for
    filing and reoordlng, does not la11 within the oate;orIeamentioned
    in Article 64M, there Is no requirementthat the olerk file, or
    file and reoord the same, wIthout abargin(! any fee for his sartioee.

           For your further fnrormatlonwe enolose herewith oopiea                   of
    our OpinionsNoa. O-1393 and O-1393-Supplement.
                                                          Your8 very truly
               AFDI,O\!i:;
                        MAR    1,    1941           ATTORNEY   O&NERAL   OF TNXAS



I              ATTORNEY   GENZRAJ. OF TEXAS
                                                   BY
                                                          Riohard W.

    Rl0rlE.P

    woLosuRRs
i   ‘.,